People v Serrano (2015 NY Slip Op 05213)





People v Serrano


2015 NY Slip Op 05213


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-06384

[*1]The People of the State of New York, respondent,
vGerson Serrano, appellant. (S.C.I. No. 341/12)


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Jennifer Hagan of counsel; John M. Harras on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Koenderman, J.), imposed March 5, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265). Although the defendant has served the sentence imposed, in light of the collateral immigration consequences to him, the question of whether the defendant's sentence was excessive is not academic (see People v Cardenas, 123 AD3d 940). However, considering all of the relevant circumstances of this matter, including the collateral immigration consequences to the defendant (see People v Weston, 98 AD3d 1066; People v Bakare, 280 AD2d 679; People v Cuaran, 261 AD2d 169), the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court